Exhibit 10.1

 

EXECUTION VERSION

 

 

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

November 21, 2016

 

among

 

CF INDUSTRIES HOLDINGS, INC.,
as Holdings,

 

CF INDUSTRIES, INC.,
as the Lead Borrower,

 

and

 

THE OTHER GRANTORS PARTY HERETO

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1
DEFINITIONS

 

 

Section 1.01. Certain Definitions; Rules of Construction

1

Section 1.02. Other Defined Terms

2

 

 

ARTICLE 2

PLEDGE OF SECURITIES

 

 

Section 2.01. Pledge

4

Section 2.02. Delivery of the Pledged Collateral

5

Section 2.03. Representations, Warranties and Covenants

6

Section 2.04. Actions with Respect to Certain Pledged Collateral

7

Section 2.05. Registration in Nominee Name; Denominations

7

Section 2.06. Voting Rights; Dividends and Interest

8

 

 

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

 

 

Section 3.01. Security Interest

10

Section 3.02. Representations and Warranties

12

Section 3.03. Covenants

14

 

 

ARTICLE 4

REMEDIES

 

 

Section 4.01. Remedies upon Default

16

Section 4.02. Application of Proceeds

18

Section 4.03. Grant of License to Use Intellectual Property; Power of Attorney

19

 

 

ARTICLE 5

MISCELLANEOUS

 

 

Section 5.01. Notices

20

Section 5.02. Waivers; Amendment; Several Agreement

20

Section 5.03. Administrative Agent’s Fees and Expenses

21

Section 5.04. Successors and Assigns

21

Section 5.05. Survival of Agreement

22

Section 5.06. Counterparts; Effectiveness; Successors and Assigns

22

Section 5.07. Severability

22

Section 5.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process

22

Section 5.09. Headings

23

Section 5.10. Security Interest Absolute

23

 

--------------------------------------------------------------------------------


 

Section 5.11. Intercreditor Agreement Governs

23

Section 5.12. Termination or Release

24

Section 5.13. Additional Grantors

25

Section 5.14. Administrative Agent Appointed Attorney-in-Fact

25

Section 5.15. General Authority of the Administrative Agent

26

Section 5.16. Reasonable Care

26

Section 5.17. Mortgages

26

Section 5.18. Reinstatement

27

Section 5.19. Miscellaneous

27

 

SCHEDULES

 

Schedule I

Pledged Equity; Pledged Debt

 

EXHIBITS

 

Exhibit I

Form of Security Agreement Supplement

Exhibit II

Form of Patent Security Agreement

Exhibit III

Form of Trademark Security Agreement

Exhibit IV

Form of Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT dated as of November 21, 2016 among CF INDUSTRIES
HOLDINGS, INC., a Delaware corporation (“Holdings”), CF INDUSTRIES, INC., a
Delaware corporation (the “Lead Borrower”) and each other entity identified as a
“Grantor” on the signature pages hereof or who from time to time become a party
hereto (together with Holdings and the Lead Borrower, the “Grantors” and each a
“Grantor”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative  agent for
the Secured Parties (together with its successors and assigns in such capacity,
the “Administrative Agent”).

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement
dated as of September 18, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
except as provided in Article 1.01(a) below, capitalized terms used in this
Agreement but not defined in this Agreement having the respective meanings given
to them in the Credit Agreement), among Holdings, the Lead Borrower, the
Designated Borrowers from time to time party thereto, the lenders from time to
time party thereto (collectively, the “Lenders” and each, a “Lender”), the
Issuing Banks party thereto and the Administrative Agent.  The Lenders have
agreed to extend credit to the Borrowers subject to the terms and conditions set
forth in the Credit Agreement, the Hedge Banks have agreed to perform certain
obligations under one or more Secured Swap Agreements and the Bilateral LC
Providers (together with the Hedge Banks, the “Specified Secured Parties”) have
agreed to provide one or more Secured Bilateral LC Facilities (together with the
Secured Swap Agreements, the “Other Arrangements”).  The obligations of (i) the
Lenders to extend such credit, (ii) the Hedge Banks to perform such obligations
under the Secured Swap Agreements and (iii) the Bilateral LC Providers to
provide the Secured Bilateral LC Facilities are conditioned upon, among other
things, the execution and delivery of this Agreement.  The Grantors (other than
the Lead Borrower) are affiliates of the Lead Borrower, will derive substantial
benefits from such extension of credit by the Lenders, such performance of such
obligations by the Hedge Banks and such provision of the Secured Bilateral
Facilities and are willing to execute and deliver this Agreement in order to
induce (i) the Lenders to extend such credit, (ii) the Hedge Banks to enter into
such Secured Swap Agreements and to execute the documentation relating thereto
and (iii) the Bilateral LC Providers to provide the Secured Bilateral LC
Facilities.  Accordingly, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Certain Definitions; Rules of
Construction.  (a)  All terms defined in the New York UCC (as defined herein)
and not otherwise defined in this Agreement have the meanings specified in the
New York UCC; the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

 

(b)                        The rules of construction specified in Article 1 of
the Credit Agreement also apply to this Agreement.

 

--------------------------------------------------------------------------------


 

Section 1.02.                          Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Agreement” means this Pledge and Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Control” when used with respect to any Deposit Account has the meaning
specified in UCC Section 9-104.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter
directly owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all copyright rights in any work subject to and
under the copyright laws of the United States (whether or not the underlying
works of authorship have been published), whether as author, assignee,
transferee, exclusive licensee or otherwise, (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO or in any similar office or agency of
the United States and (c) all renewals of any of the foregoing.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“General Intangibles” has the meaning specified in Article 9 of the New York
UCC.

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

 

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Intellectual Property” means all intellectual property of every kind and nature
now directly owned or hereafter directly acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation, all additions, improvements
and accessions to any of the foregoing, and all goodwill associated therewith.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“Investment Property” has the meaning specified in Article 9 of the New York
UCC.

 

“Lead Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.

 

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter directly owned by any Grantor or that any Grantor
otherwise has the right to license or granting to any Grantor any right to make,
use or sell any invention covered by a patent, now or hereafter owned by any
third party and all rights of any Grantor under any such agreement.

 

“Patents” means all of the following now directly owned or hereafter acquired
and directly owned by any Grantor: (a) all letters patent of the United States,
all registrations and recordings thereof, and all applications for letters
patent of the United States, including applications in the USPTO or in any
similar office or agency of the United States and (b) all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions or improvements disclosed or claimed
therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

3

--------------------------------------------------------------------------------


 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Specified Secured Parties” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
directly owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, business names, fictitious
business names and all other source or business identifiers, and all general
intangibles of like nature, protected under the laws of the United States or any
state or political subdivision thereof, as well as any unregistered trademarks
and service marks used by a Grantor, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices in any state of the United States or any political
subdivision thereof and (d) all renewals of any of the foregoing.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

“Other Arrangements” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

ARTICLE 2
PLEDGE OF SECURITIES

 

Section 2.01.                          Pledge.  As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby pledges to the Administrative Agent and its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent and its successors and assigns, for the
benefit of the Secured Parties, a security interest in all of such Grantor’s

 

4

--------------------------------------------------------------------------------


 

right, title and interest in, to and under (a) all Equity Interests now or
hereafter directly held by such Grantor in (x) each Material Subsidiary that is
a direct Wholly-Owned Subsidiary of such Grantor and (y) Nitrogen, including in
the case of each of clauses (x) and (y) the Equity Interests listed on
Schedule I, and the certificates, if any, representing all such Equity Interests
(the “Pledged Equity”); (b) the Indebtedness owed to such Grantor and listed
opposite the name of such Grantor on Schedule I and any Indebtedness (including,
without limitation, any intercompany notes) directly obtained in the future by
such Grantor and the certificates, promissory notes and other instruments, if
any, evidencing such Indebtedness (the “Pledged Debt”); (c) all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the Pledged Equity and Pledged Debt; (d) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), and (c) above; and (e) subject to Section 2.06,
all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”); provided that notwithstanding anything in this Agreement or any
other Loan Document to the contrary, nothing in this Agreement shall constitute
or be deemed to constitute a grant of a security interest in, and none of the
Pledged Collateral shall include, any Excluded Property.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

Section 2.02.                          Delivery of the Pledged Collateral.  (a) 
Each Grantor agrees to deliver to the Administrative Agent on the Amendment
No. 3 Closing Date all Pledged Securities directly owned by it on the Amendment
No. 3 Closing Date and with respect to any Pledged Securities issued or acquired
after the Amendment No. 3 Closing Date, it agrees to deliver or cause to be
delivered as promptly as practicable (and in any event, no later than the next
date on which a Compliance Certificate is required to be delivered pursuant to
Section 5.1(c) of the Credit Agreement (or, if earlier, the date on which such
Compliance Certificate is actually delivered to the Administrative Agent) or
such later date as to which the Administrative Agent may agree in its reasonable
discretion) to the Administrative Agent, for the benefit of the Secured Parties,
any and all such Pledged Securities.  If any Pledged Equity consisting of
uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a Compliance Certificate is required to be delivered
pursuant to Section 5.1(c) of the Credit Agreement (or, if earlier, the date on
which such Compliance Certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Administrative Agent, for the benefit of the
Secured Parties, any and all such certificates.

 

(b)                        The Grantors will cause (or, with respect to
Indebtedness owed to any Grantor by any Person other than Holdings or any of its
Subsidiaries, will use reasonable

 

5

--------------------------------------------------------------------------------


 

best efforts to cause) any Pledged Debt (other than such as may arise from
ordinary course intercompany cash management obligations) constituting
Indebtedness for borrowed money owed to any Grantor by any Person that is not a
Grantor having a principal amount in excess of $10 million individually to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms hereof.

 

(c)                         Upon delivery to the Administrative Agent, any
Pledged Securities required to be delivered pursuant to the foregoing paragraphs
(a) and (b) of this Section 2.02 shall be accompanied by undated stock or note
powers, as applicable, duly executed in blank or other instruments of transfer
reasonably satisfactory to the Administrative Agent.

 

Section 2.03.                          Representations, Warranties and
Covenants.  Each Grantor represents, warrants and covenants to the
Administrative Agent, for the benefit of the Secured Parties, that:

 

(a)                        Schedule I correctly sets forth, as of the Amendment
No. 3 Closing Date, a true and complete list, with respect to each Grantor, of
(i) all the Pledged Equity owned by such Grantor and (ii) all the Pledged Debt
owed to such Grantor;

 

(b)                        the Pledged Equity and Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than Holdings or any of its
Subsidiaries, to the best of each Grantor’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity, is fully paid and nonassessable and (ii) in the case of Pledged
Debt (solely with respect to Pledged Debt issued by a Person other than Holdings
or any of its Subsidiaries, to the best of each Grantor’s knowledge), is the
legal, valid and binding obligation of each issuer thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

 

(c)                         as of the Amendment No. 3 Closing Date, each of the
Grantors (i) is the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as directly owned by such Grantor and
(ii) holds the same free and clear of all Liens, other than Liens not prohibited
by Section 6.2 of the Credit Agreement;

 

(d)                        except for restrictions and limitations imposed by
the Loan Documents or securities laws generally or not prohibited by the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provision or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Administrative
Agent of rights and remedies hereunder;

 

6

--------------------------------------------------------------------------------


 

(e)                         each of the Grantors has the power and authority to
pledge the Pledged Collateral pledged by it hereunder in the manner hereby done
or contemplated;

 

(f)                          no consent or approval of any Governmental
Authority, any securities exchange or any other Person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect); and

 

(g)                         the execution and delivery by each Grantor of this
Agreement and the pledge of the Pledged Collateral pledged by such Grantor
pursuant hereto create a legal, valid, enforceable and first-priority (subject,
as to priority, to Liens not prohibited by Section 6.2 of the Credit Agreement)
security interest in such Pledged Collateral and (i) in the case of Pledged
Securities, upon the earlier of (x) delivery of such Pledged Securities to the
Administrative Agent in accordance with this Agreement and (y) the filing of the
applicable Uniform Commercial Code financing statements described in
Section 3.01(b) and (ii) in the case of all other Pledged Collateral, upon the
filing of the applicable Uniform Commercial Code financing statements described
in Section 3.01(b), shall create a perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of such
Pledged Collateral.

 

Section 2.04.                          Actions with Respect to Certain Pledged
Collateral.  (a)  Any limited liability company and any limited partnership
whose Equity Interests are pledged by any Grantor shall either (i) not include
in its operative documents any provision that any Equity Interests in such
limited liability company or such limited partnership be a “security” as defined
under Article 8 of the Uniform Commercial Code or (ii) certificate any Equity
Interests in any such limited liability company or such limited partnership.  To
the extent an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 is certificated or
becomes certificated, (A) each such certificate shall be delivered to the
Administrative Agent pursuant to Section 2.02(a), and (B) such Grantor shall
fulfill all other requirements under Section 2.02 applicable in respect thereof.

 

(b)                        Each Grantor hereby agrees that upon the occurrence
and during the continuance of an Event of Default, it will, with respect to any
Pledged Equity issued by such Grantor constituting “uncertificated securities”,
comply with instructions of the Administrative Agent without further consent by
the applicable owner or holder of such Equity Interests.

 

Section 2.05.                          Registration in Nominee Name;
Denominations.  If an Event of Default shall occur and be continuing,  (a) the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in its own name
as pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent, and each Grantor will, upon the request of the
Administrative Agent, promptly give to the Administrative Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor and (b) the Administrative
Agent, on behalf of the Secured Parties, shall have the right to exchange
certificates representing any Pledged Securities

 

7

--------------------------------------------------------------------------------


 

for certificates of smaller or larger denominations for any purpose consistent
with this Agreement (subject, with respect to Pledged Securities issued by any
Person other than a Wholly-Owned Subsidiary of Holdings, to the organizational
documents or any other agreement binding on such issuer); provided, in each
case, that the Administrative Agent shall give the Lead Borrower prior written
notice of its intent to exercise such rights.

 

Section 2.06.                          Voting Rights; Dividends and Interest. 
(a)  Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have notified the Lead Borrower in writing
that it is exercising its rights under Article 4 hereof and that the rights of
the Grantors under this Section 2.06 are being suspended:

 

(i)                  Subject to Section 2.06(c), each Grantor shall be entitled
to exercise any and all voting and/or other consensual rights and powers inuring
to an owner of Pledged Securities or any part thereof for any purpose that would
not violate the terms of this Agreement, the Credit Agreement and the other Loan
Documents.

 

(ii)               Subject to Section 2.06(b) below, the Administrative Agent
shall be deemed without further action or formality to have granted to each
Grantor all necessary consents relating to voting rights and/or consensual
rights and powers it is entitled to exercise pursuant to subparagraph (i) above
and shall promptly execute and deliver to each Grantor, or cause to be executed
and delivered to each Grantor, all such proxies, powers of attorney and other
instruments as each Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

(iii)            Each Grantor shall be entitled to receive and retain any and
all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities to the extent and only to the
extent that such dividends, interest, principal and other distributions are not
prohibited by the Credit Agreement or the other Loan Documents; provided that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties and shall be promptly (and in
any event no later than the next date on which a Compliance Certificate is
required to be delivered pursuant to Section 5.1(c) of the Credit Agreement (or,
if earlier, the date on which such Compliance Certificate is actually delivered
to the Administrative Agent) or such later date as to which the Administrative
Agent may agree in its discretion)

 

8

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement reasonably requested by the Administrative Agent).

 

(b)                        Upon the occurrence and during the continuance of an
Event of Default and after the Administrative Agent shall have notified the Lead
Borrower in writing that it is exercising its rights under Article 4 hereof and
that the rights of the Grantors under this Section 2.06 are being suspended,
subject to applicable law, and so long as any Borrowing is outstanding, all
rights of any Grantor to receive dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 2.06 shall cease, and all such rights shall thereupon
become vested, for the benefit of the Secured Parties, in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties, and shall be
promptly (and in any event within forty-five (45) days or such longer period as
to which the Administrative Agent may agree in its reasonable discretion)
delivered to the Administrative Agent upon demand in the same form as so
received (with any necessary endorsement reasonably requested by the
Administrative Agent).  Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02
hereof.  After all Events of Default have been cured or waived, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 that have not been applied in accordance with the provisions
of Section 4.02 hereof pursuant to this Section 2.06(b).

 

(c)                         Upon the occurrence and during the continuance of an
Event of Default and after the Administrative Agent shall have notified the Lead
Borrower in writing that it is exercising its rights under Article 4 hereof and
that the rights of the Grantors under this Section 2.06 are being suspended,
subject to applicable law, all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Administrative Agent
under paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Required
Lenders, the Administrative Agent shall have the right from time to time during
the continuance of an Event of Default to permit the Grantors to exercise such
rights at the discretion of the Administrative Agent.  After all Events of
Default have been cured or waived, (i) each Grantor shall have the exclusive
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 2.06 and (ii) the obligations of the
Administrative Agent pursuant to the terms of paragraph (a)(i) of this Section
2.06 shall be reinstated.

 

9

--------------------------------------------------------------------------------


 

(d)                        Any notice given by the Administrative Agent to the
Lead Borrower suspending the rights of the Grantors under paragraph (a) of this
Section 2.06 (i) shall be given in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this
Section 2.06 in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional written
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

 

ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY

 

Section 3.01.                          Security Interest.  (a)  As security for
the payment or performance in full when due of the Obligations, including each
Guaranty of the Obligations, each Grantor hereby pledges to the Administrative
Agent, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the following assets and properties now or at any time hereafter
directly owned by such Grantor or in which such Grantor now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i)                       all Accounts;

 

(ii)                    all Chattel Paper;

 

(iii)                 all Deposit Accounts;

 

(iv)                all Documents;

 

(v)                   all Equipment;

 

(vi)                all Fixtures;

 

(vii)             all General Intangibles;

 

(viii)          all Intellectual Property, including all claims for, and rights
to sue for, past or future infringements of Intellectual Property, and all
income, royalties, damages and payments now or hereafter due or payable with
respect to Intellectual Property;

 

(ix)                all Goods;

 

(x)                   all Instruments;

 

(xi)                all Inventory;

 

(xii)             all Investment Property;

 

10

--------------------------------------------------------------------------------


 

(xiii)                                                all books and records
pertaining to the Article 9 Collateral;

 

(xiv)                                               all Letters of Credit and
Letter of Credit Rights;

 

(xv)                                                  all Money; and

 

(xvi)                                               all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.

 

(b)                                 Each Grantor hereby irrevocably authorizes
the Administrative Agent for the benefit of the Secured Parties at any time and
from time to time to file in any relevant jurisdiction any financing statements
(including Fixture filings with respect to any Fixtures associated with Material
Real Property that is subject to a Mortgage) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets of the Debtor, whether now owned or hereafter
acquired” or words of similar effect as being of an equal or lesser scope or
with greater detail, and (ii) contain the information required by Article 9 of
the Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(x) whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor and
(y) in the case of a financing statement filed as a Fixture filing, a sufficient
description of the Material Real Property subject to a Mortgage to which such
Article 9 Collateral relates.  Each Grantor agrees to provide such information
to the Administrative Agent promptly upon any reasonable request.  The
Administrative Agent shall provide reasonable written notice to the Lead
Borrower of all such filings made by the Administrative Agent on or about the
Amendment No. 3 Closing Date, and, reasonably promptly thereafter, any
subsequent filings or amendments, supplements or terminations of existing
filings, made from time to time thereafter and, in each case, shall, upon the
reasonable request of the Lead Borrower, provide to the Lead Borrower
file-stamped copies thereof within a reasonable time following receipt thereof.

 

(c)                                  The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Article 9 Collateral.

 

(d)                                 The Administrative Agent is authorized to
file with the USPTO or the USCO (or any successor office) such documents as may
be necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest in United States Intellectual
Property granted by each Grantor, without the signature of any Grantor, and
naming the applicable Grantor or Grantors as debtors and

 

11

--------------------------------------------------------------------------------


 

the Administrative Agent as secured party.  The Administrative Agent shall
provide reasonable written notice to the Borrowers of all such filings made by
the Administrative Agent on or about the Amendment No. 3 Closing Date and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.

 

(e)                                  Notwithstanding anything to the contrary in
the Loan Documents, none of the Grantors shall be required to perfect the
Security Interests granted by this Agreement (including Security Interests in
Investment Property and Fixtures) by any means other than by (i) filings
pursuant to the Uniform Commercial Code of the relevant State(s), (ii) filings
in USPTO or the USCO, as applicable, with respect to Intellectual Property as
expressly required elsewhere herein, (iii) delivery to the Administrative Agent
to be held in its possession of all Collateral consisting of Pledged Securities
as expressly required elsewhere herein or in the Credit Agreement and
(iv) Fixture filings in the applicable real estate records with respect to any
Fixtures associated with Material Real Property that is subject to a Mortgage. 
No Grantor shall be required to establish the Agent’s “control” over any
Collateral other than the Collateral consisting of Pledged Securities as
provided in Section 2.02.

 

Section 3.02.                          Representations and Warranties.  Each
Grantor represents, warrants and covenants to the Administrative Agent, for the
benefit of the Secured Parties, that:

 

(a)                                 Subject to Liens not prohibited by
Section 6.2 of the Credit Agreement, each Grantor has good and valid rights in
and title to the Article 9 Collateral with respect to which it has purported to
grant a Security Interest hereunder.

 

(b)                                 This Agreement has been duly executed and
delivered by each Grantor that is party hereto and constitutes a legal, valid
and binding obligation of such Grantor, enforceable against such Grantor in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(whether considered in a proceeding in equity or law).

 

(c)                                  The Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations prepared by
the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by written notice from a Borrower to the
Administrative Agent after the Amendment No. 3 Closing Date in the case of
filings, recordings or registrations required by the Credit Agreement after the
Amendment No. 3 Closing Date), are all the filings, recordings and registrations
(other than filings required to be made in the USPTO and the USCO in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, Trademarks and Copyrights) that are necessary to establish a
legal, valid and perfected security interest in favor of the Administrative
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration of a Uniform Commercial Code

 

12

--------------------------------------------------------------------------------


 

financing statement or intellectual property filing in the United States (or any
political subdivision thereof), and no further or subsequent filing, refiling,
recording , rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements and amendments.

 

(d)                                 Each Grantor represents and warrants on the
Amendment No. 3 Closing Date that short-form Intellectual Property Security
Agreements containing a description of all Article 9 Collateral consisting of
United States Patents, United States registered Trademarks (and Trademarks for
which United States registration applications are pending, unless it constitutes
Excluded Property) and United States registered Copyrights, respectively, have
been or on or promptly after the Amendment No. 3 Closing Date shall be executed
and delivered to the Administrative Agent for recording by the USPTO and the
USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, as may be necessary to establish a legal,
valid and perfected security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for United States Patents,
Trademarks (except pending Trademark applications that constitute Excluded
Property) and Copyrights to the extent a security interest may be perfected by
filing, recording or registration in the USPTO or the USCO, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights acquired or developed by any Grantor after
the date hereof, and (ii) the UCC financing and continuation statements and
amendments contemplated in Section 3.02(c)).

 

(e)                                  The Security Interest constitutes a valid
security interest in the Article 9 Collateral, and (i) when all appropriate
filings, recordings, registrations and/or notifications are made (and all other
actions are taken as may be necessary in connection therewith (including payment
of any applicable filing and recording taxes)) as may be required under
applicable law to perfect the Security Interest and (ii) upon the taking of
possession or control by the Collateral Agent of such Article 9 Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by this Agreement (except, for the avoidance of doubt, to
the extent otherwise required by the Intercreditor Agreement)), the Security
Interest in such Article 9 Collateral with respect to which such actions have
been taken shall be perfected and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens not prohibited by Section 6.2 of the
Credit Agreement and subject to any limitations or exclusions from the
requirement to perfect the security interests and Liens on the Collateral
described herein.

 

(f)                                   The Grantors own, and have rights in, the
Article 9 Collateral free and clear of any Lien, except for Liens not prohibited
by Section 6.2 of the Credit Agreement.  Subject to the Intercreditor Agreement,
none of the Grantors has filed or consented to the filing of (i) any financing
statement or analogous document under the New York UCC or

 

13

--------------------------------------------------------------------------------


 

any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the USPTO or the
USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case to the extent the
Lien or security interest evidenced thereby is not prohibited by the Credit
Agreement.

 

Section 3.03.                          Covenants.

 

(a)                                 Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including Fixture filings with
respect to Fixtures associated with any Material Real Property that is subject
to a Mortgage) or other documents in connection herewith or therewith, all in
accordance with the terms of this Agreement and the Credit Agreement.

 

(b)                                 At its option, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not permitted pursuant to Section 6.2 of the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by the Credit Agreement, this Agreement
or any other Loan Document and within a reasonable period of time after the
Administrative Agent has requested in writing that the Lead Borrower do so.  Any
and all reasonable amounts so expended by the Administrative Agent shall be
reimbursed by the Grantors within fifteen (15) Business Days after demand for
any payment made in respect of such amounts that are due and payable or any
reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization in accordance with Section 5.03; provided, however, that
the Grantors shall not be obligated to reimburse the Administrative Agent with
respect to any Intellectual Property included in the Collateral which any
Grantor has abandoned or failed to maintain or pursue, or otherwise allowed to
lapse, terminate or be put into the public domain, in accordance with
Section 3.03(c)(iii).  Nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Intellectual Property Covenants.

 

(i)                                     In the event that any Grantor, either
directly or through any agent, employee, licensee or designee, (A) files an
application for the registration of (or otherwise becomes the owner of) any
Patent, Trademark or Copyright with the USPTO or the USCO or (B) acquires any
registration or application for registration of any United States Patent,
Trademark or Copyright, such Grantor will, as promptly as practicable (and in
any event, no later than the next date on which a Compliance Certificate is
required to be delivered pursuant to Section 5.1(c) of the Credit Agreement (or,
if earlier, the date on which such Compliance Certificate is actually delivered
to the Administrative Agent) or such later date as to which the Administrative
Agent may agree in its reasonable discretion), provide the Administrative Agent
written notice thereof, and, upon request of the Administrative Agent, such
Grantor shall promptly execute and deliver any and all Intellectual Property
Security Agreements as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest (for the benefit of the
Secured Parties) in such Patent, Trademark or Copyright, and the general
intangibles of such Grantor relating thereto or represented thereby (other than,
in each case, to the extent constituting Excluded Property).

 

(ii)                                  Other than to the extent permitted herein
or in the Credit Agreement or with respect to registrations and applications no
longer material, used or useful, and except to the extent failure to act would
not, as deemed by the Lead Borrower in its reasonable business judgment,
reasonably be expected to have a Material Adverse Effect, with respect to
registration or pending application of each item of its Intellectual Property
included in the Article 9 Collateral for which such Grantor has standing to do
so, each Grantor agrees to take, at its expense, all reasonable steps,
including, without limitation, in the USPTO, the USCO and any other governmental
authority located in the United States, to pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in such Article 9 Collateral of such Grantor.

 

(iii)                               Other than to the extent permitted herein or
in the Credit Agreement, or with respect to registrations and applications no
longer material, used or useful, or except as would not, as deemed by the Lead
Borrower in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, no Grantor shall do or permit any act or knowingly omit
to do any act whereby any of its Intellectual Property included in the Article 9
Collateral may lapse, be terminated, or become invalid or unenforceable or
placed in the public domain (or in the case of a trade secret, becomes publicly
known).

 

(iv)                              Other than as excluded or as permitted herein
or in the Credit Agreement, or with respect to Patents, Copyrights or Trademarks
which are no longer material, used or useful in the Grantor’s business
operations or except where failure to do so would not, as deemed by the Lead
Borrower in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each

 

15

--------------------------------------------------------------------------------


 

item of its Intellectual Property included in the Article 9 Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all reasonable steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
standards of quality.

 

(v)                                 Notwithstanding clauses (i) through
(iv) above, nothing in this Agreement or any other Loan Document prevents any
Grantor from Disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property included in the Article 9 Collateral to
the extent not prohibited by the Credit Agreement.

 

(d)                                 Except to the extent permitted under the
Credit Agreement, each Grantor shall, upon request of the Administrative Agent,
at its own expense, take any and all commercially reasonable actions necessary
to defend title and rights to the Article 9 Collateral against all Persons and
to defend the Security Interest of the Administrative Agent in the Article 9
Collateral and the priority thereof against any Lien not permitted pursuant to
Section 6.2 of the Credit Agreement.  Each Grantor (rather than the
Administrative Agent or any Secured Party) shall remain liable (as between
itself and any relevant counterparty) to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof.

 

ARTICLE 4
REMEDIES

 

Section 4.01.                          Remedies upon Default.  Upon the
occurrence and during the continuance of an Event of Default, it is agreed that
the Administrative Agent shall have the right to exercise any and all rights
afforded to a secured party with respect to the Obligations under the Uniform
Commercial Code or other applicable law and also may (a) require each Grantor
to, and each Grantor agrees that it will at its expense and upon request of the
Administrative Agent promptly, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (b) enter into any premises owned or, to
the extent lawful and permitted, leased by any of the Grantors where the
Collateral or any part thereof is assembled or located in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Administrative Agent
shall provide the applicable Grantor with written notice thereof prior to such
occupancy; (c) with respect to any of the Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to be an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Administrative Agent, or to license or
sublicense, any such Article 9 Collateral throughout the world in accordance
with Section 4.03; (d) exercise any and all

 

16

--------------------------------------------------------------------------------


 

rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Administrative Agent shall provide the applicable Grantor with written notice
thereof prior to such exercise; and (e) subject to the mandatory requirements of
applicable law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Obligations at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate.  The Administrative Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold.  Each such purchaser
at any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors and the Lead
Borrower ten (10) Business Days’ written notice (which each Grantor agrees is
reasonable notice within the meaning of Section 9-611 of the New York UCC or its
equivalent in other jurisdictions) of the Administrative Agent’s intention to
make any sale of Collateral.  Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or a portion
thereof, will first be offered for sale at such board or exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Administrative Agent may fix and state in the
notice (if any) of such sale.  At any such sale, the Collateral, or a portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine.  The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given.  The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned.  In the case of any sale of
all or any part of the Collateral made on credit or for future delivery, the
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in the event that any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the

 

17

--------------------------------------------------------------------------------


 

Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor.  For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full.  As an alternative to exercising the power of sale herein
conferred upon it, the Administrative Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court appointed
receiver.  Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to be commercially reasonable as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

Section 4.02.                          Application of Proceeds.

 

(a)                                 Upon the exercise of remedies as set forth
in Article VII of the Credit Agreement and subject to the Intercreditor
Agreement, the Administrative Agent shall apply the proceeds of any collection
or sale of Collateral, including any Collateral consisting of cash, in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.14, 2.15, 2.16 and 9.3 of the Credit
Agreement) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.14, 2.15, 2.16 and 9.3 of the Credit Agreement)
payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, any fees, premiums and scheduled
periodic payments due under Secured Swap Agreements and any fees due under
Secured Bilateral LC Facilities, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, unreimbursed LC Disbursements and any
unreimbursed amounts in respect of drawings under letters of credit issued
(other than Letters of Credit) under any Secured Bilateral LC Facility, or
payments made pursuant to any letters of guaranty, surety bonds or similar
arrangements under any Secured Bilateral LC Facility,

 

18

--------------------------------------------------------------------------------


 

and to cash collateralize (i) that portion of LC Exposure consisting of the
aggregate undrawn amount of Letters of Credit and (ii) the aggregate undrawn
amount of letters of credit (other than Letters of Credit) issued under any
Secured Bilateral LC Facility and any unreimbursed contingent amounts under any
letters of guaranty, surety bonds or similar arrangements under any Secured
Bilateral LC Facility, and any breakage, termination or other payments under
Secured Swap Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Lead Borrower or as otherwise required by law.

 

(b)                                 Subject to the Intercreditor Agreement and
the Credit Agreement, the Administrative Agent shall have absolute discretion as
to the time of application of any such proceeds, monies or balances in
accordance with this Agreement.  Upon any sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

 

(c)                                  In making the determinations and
allocations required by this Section 4.02, the Administrative Agent may rely
conclusively upon information supplied to or by the Administrative Agent as to
the amounts of unpaid principal and interest and other amounts outstanding with
respect to the Obligations, and the Administrative Agent shall have no liability
to any of the Secured Parties for actions taken in reliance on such information,
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any information so supplied.  All
distributions made by the Administrative Agent pursuant to this Section 4.02
shall be (subject to any decree of any court of competent jurisdiction) final
(absent manifest error), and the Administrative Agent shall have no duty to
inquire as to the application by the Administrative Agent of any amounts
distributed to it.

 

Section 4.03.                          Grant of License to Use Intellectual
Property; Power of Attorney.  For the exclusive purpose of enabling the
Administrative Agent to exercise rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies at any time after and during the continuance of an
Event of Default, each Grantor hereby grants to the Administrative Agent a
non-exclusive, royalty-free, limited license (until the termination or cure of
the Event of Default) to use, license or, to the extent permitted under the
terms of the relevant license, sublicense any of the Intellectual Property
included in the Article 9 Collateral

 

19

--------------------------------------------------------------------------------


 

now owned or hereafter acquired by such Grantor, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that all of the foregoing
rights of the Administrative Agent to operate such license, sublicense and other
rights shall expire immediately upon the termination or cure of all Events of
Default and shall be exercised by the Administrative Agent solely during the
continuance of an Event of Default and upon ten (10) Business Days’ prior
written notice to the Borrowers, and nothing in this Section 4.03 shall require
Grantors to grant any license that is prohibited by any applicable law, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent not prohibited
by the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
such licenses granted hereunder with respect to Trademarks shall be subject to
the maintenance of quality standards with respect to the goods and services on
which such Trademarks are used sufficient to preserve the validity of such
Trademarks.  Furthermore, each Grantor hereby grants to the Administrative Agent
an absolute power of attorney to sign, subject only to the giving of ten
(10) days’ written notice to the Grantor and Holdings, upon the occurrence and
during the continuance of any Event of Default, any document which may be
required by the USPTO or the USCO in order to effect an absolute assignment of
all right, title and interest in each registration and application for a Patent,
Trademark or Copyright, and to record the same.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.01.                          Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.1 of the Credit Agreement.  All
communications and notices hereunder to any Grantor other than Holdings shall be
given to it in care of Holdings as provided in Section 9.1 of the Credit
Agreement.

 

Section 5.02.                          Waivers; Amendment; Several Agreement. 
(a)  No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice

 

20

--------------------------------------------------------------------------------


 

or knowledge of such Default at the time.  No notice or demand on any Grantor in
any case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Grantor
or Grantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.2 of the
Credit Agreement; provided that the Administrative Agent in its reasonable
discretion may grant extensions of time for the creation or perfection of
security interests in, or taking other actions with respect to, particular
assets or any other compliance with the requirements of this Agreement where it
reasonably determines in writing, in consultation with the Lead Borrower, that
the creation or perfection of security interests in or taking other actions, or
any other compliance with the requirements of this definition cannot be
accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement.

 

(c)                                  This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented (including by the addition of a Grantor pursuant to a Security
Agreement Supplement), waived or released with respect to any Grantor without
the approval of any other Grantor and without affecting the obligations of any
other Grantor hereunder.

 

Section 5.03.                          Administrative Agent’s Fees and
Expenses.  (a)  The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its expenses incurred hereunder (including without
limitation disbursements of the Administrative Agent pursuant to Section 5.14)
and indemnity for its actions in connection herewith as provided in Sections 9.3
of the Credit Agreement; provided that each reference therein to a “Borrower”
shall be deemed to be a reference to a “Grantor”.

 

(b)                                 Any such amounts payable as provided
hereunder shall be additional Obligations secured hereby and by the other
Collateral Documents.  The provisions of this Section 5.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party.

 

Section 5.04.                          Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Grantor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns, to the extent
permitted under Section 9.4 of the Credit Agreement.

 

21

--------------------------------------------------------------------------------


 

Section 5.05.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Lenders and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any Lender or on its behalf, and
shall continue in full force and effect until the termination of this Agreement
in accordance with Section 5.12(a).

 

Section 5.06.                          Counterparts; Effectiveness; Successors
and Assigns.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by facsimile or other electronic
communication of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.  This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding, without the
consent of any other party, upon such Grantor and the Administrative Agent and
their respective successors and assigns permitted thereby, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective successors and assigns permitted thereby, except
that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as permitted by this Agreement or
the other Loan Documents (it being understood that a merger or consolidation not
prohibited by the Credit Agreement shall not constitute an assignment or
transfer).

 

Section 5.07.                          Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 5.08.                          Governing Law; Jurisdiction; Venue;
Waiver of Jury Trial;  Consent to Service of Process.  (a)  THE TERMS OF
SECTION 9.9 OF THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF
JURISDICTION AND VENUE ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS,
AND THE PARTIES HERETO AGREE TO SUCH TERMS.

 

(b)                                 EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)

 

22

--------------------------------------------------------------------------------


 

CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 5.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 5.09.                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 5.10.                          Security Interest Absolute.  To the
extent permitted by applicable law, all rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement.

 

Section 5.11.                          Intercreditor Agreement Governs.

 

(a)                                 Notwithstanding anything herein to the
contrary, (i) the priority of the liens and security interests granted to the
Administrative Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement.  In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement regarding the
priority of the liens and the security interests granted to the Administrative
Agent or exercise of any rights or remedies by the Administrative Agent, the
terms of the Intercreditor Agreement shall govern.

 

(b)                                 Notwithstanding anything herein to the
contrary, to the extent any Grantor is required hereunder to deliver Collateral
to, or the possession or control by, the

 

23

--------------------------------------------------------------------------------


 

Administrative Agent for purposes of possession and/or “control” (as such term
is used herein) and is unable to do so as a result of having previously
delivered such Collateral to the Controlling Authorized Representative (as
defined in the Intercreditor Agreement) in accordance with the terms of the
Intercreditor Agreement, such Grantor’s obligations hereunder with respect to
such delivery shall be deemed complied with and satisfied by the delivery to the
Controlling Authorized Representative (as defined in the Intercreditor
Agreement), as gratuitous bailee and/or gratuitous agent for the benefit of each
other First-Priority Secured Party (as defined in the Intercreditor Agreement)..

 

Section 5.12.                          Termination or Release.

 

(a)                                 This Agreement, the Security Interest and
all other security interests granted hereby shall automatically terminate with
respect to all Obligations (i) upon commencement of a Covenant Suspension
Period, to the extent that any Liens securing any Indebtedness described in
Section 6.5(h) of the Credit Agreement are released substantially concurrently
therewith (or at such later time as such Liens securing such Indebtedness are
released), and (ii) upon termination of the Commitments and payment in full of
all Obligations (other than Secured Swap Obligations, Secured Bilateral LC
Obligations, indemnities and contingent obligations with respect to which no
claim for reimbursement has been made, and other than Letters of Credit that
have been cash collateralized pursuant to arrangements mutually agreed between
the applicable Issuing Bank and the Lead Borrower or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank).

 

(b)                                 A Grantor (other than a Borrower) shall
automatically be released from its obligations hereunder in accordance with, and
to the extent provided by, Section 9.17 of the Credit Agreement.

 

(c)                                  The security interest granted hereunder by
any Grantor in any Collateral shall be automatically released and the license
granted in Section 4.03 shall be automatically terminated with respect to such
Collateral (i) at the time the property subject to such security interest is
transferred or to be transferred as part of or in connection with any transfer
not prohibited by the Credit Agreement (and the Administrative Agent may rely
conclusively on a certificate to that effect provided to it by such Grantor upon
its reasonable request without further inquiry) to any person other than a
Grantor, (ii) subject to Section 9.2 of the Credit Agreement, if the release of
such security interest is approved, authorized or ratified in writing by the
Required Lenders or (iii) upon release of such Grantor from its obligations
hereunder pursuant to Section 5.12(b) above.

 

(d)                                 In connection with any termination or
release pursuant to paragraph (a), (b) or (c) of this Section 5.12, the
Administrative Agent shall execute and deliver to any Grantor, at such Grantor’s
expense, all documents and take all such further actions that such Grantor shall
reasonably request to evidence such termination or release, in each case in
accordance with the terms of Article VIII and Section 9.17 of the Credit
Agreement.  Any execution and delivery of documents pursuant to this
Section 5.12 shall be without recourse to or warranty by the Administrative
Agent.

 

24

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary
set forth in this Agreement, each Specified Secured Party by the acceptance of
the benefits under this Agreement hereby acknowledges and agrees that (i) the
obligations of Holdings or any of its Subsidiaries under any Other Arrangement
shall be secured pursuant to this Agreement only to the extent that, and for so
long as, the other Obligations are so secured and (ii) any release of Collateral
effected in the manner permitted by this Agreement shall not require the consent
of any Specified Secured Party.

 

Section 5.13.                          Additional Grantors.  Each direct or
indirect Domestic Subsidiary  of Holdings that is required to enter into this
Agreement as a Grantor pursuant to Section 5.9(b) of the Credit Agreement shall,
and any Subsidiary of Holdings may, execute and deliver a Security Agreement
Supplement and thereupon such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder or of any other Person.  The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

Section 5.14.                          Administrative Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Administrative Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable and consistent with the
terms of this Agreement and the Credit Agreement to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable for the term hereof and coupled with an
interest.  The foregoing appointment shall terminate upon termination of this
Agreement (or, with respect to any Guarantor released from its obligations
hereunder in accordance with Section 5.12 before termination of this Agreement,
upon such release of such Grantor) and the Security Interest granted hereunder
pursuant to Section 5.12(a).  Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default and written notice by the Administrative
Agent to Holdings of its intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor, (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; (h) to make, settle and
adjust claims in respect of Article 9 Collateral under policies of insurance,
including endorsing the name of any Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance, making all

 

25

--------------------------------------------------------------------------------


 

determinations and decisions with respect thereto and obtaining or maintaining
the policies of insurance required by Section 5.5 of the Credit Agreement or
paying any premium in whole or in part relating thereto; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  Anything in
this Section 5.14 to the contrary notwithstanding, the Administrative Agent
agrees that it will not exercise any rights under the appointment provided for
in this Section 5.14 unless an Event of Default shall have occurred and be
continuing.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein.  No Agent Party shall be liable in the
absence of its own gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction.

 

Section 5.15.                          General Authority of the Administrative
Agent.  By acceptance of the benefits of this Agreement and any other Collateral
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Administrative Agent
as its agent hereunder and under such other Collateral Documents, (b) to confirm
that the Administrative Agent shall have the authority to act as the exclusive
agent of such Secured Party for the enforcement of any provisions of this
Agreement and such other Collateral Documents against any Grantor, the exercise
of remedies hereunder or thereunder and the giving or withholding of any consent
or approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.

 

Section 5.16.                          Reasonable Care.  The Administrative
Agent is required to exercise reasonable care in the custody and preservation of
any of the Collateral in its possession; provided that the Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any of the Collateral, if such Collateral is accorded treatment
substantially similar to that which the Administrative Agent accords its own
property.

 

Section 5.17.                          Mortgages.  In the event that any of the
Collateral hereunder is also subject to a valid and enforceable Lien under the
terms of a Mortgage and the terms thereof are inconsistent with the terms of
this Agreement, then with respect to such

 

26

--------------------------------------------------------------------------------


 

Collateral, the terms of such Mortgage shall control in the case of Fixtures,
and the terms of this Agreement shall control in the case of all other
Collateral.

 

Section 5.18.                          Reinstatement.  This Agreement shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Holdings or any other Loan Party, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Holdings or any other Loan Party or any substantial part of
its property, or otherwise, all as though such payments had not been made.

 

Section 5.19.                          Miscellaneous.  (a)  The Administrative
Agent may execute any of the powers granted under this Agreement and perform any
duty hereunder either directly or by or through agents or attorneys-in-fact.

 

(b)                                 The Administrative Agent shall not be deemed
to have actual, constructive, direct or indirect notice or knowledge of the
occurrence of any Event of Default unless and until the Administrative Agent
shall have received a notice of Event of Default or a notice from the Grantor or
the Secured Parties to the Administrative Agent in its capacity as
Administrative Agent indicating that an Event of Default has occurred.  The
Administrative Agent shall have no obligation either prior to or after receiving
such notice to inquire whether an Event of Default has, in fact, occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice so furnished to it.

 

[Signature pages follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

CF INDUSTRIES HOLDINGS, INC.,
as Holdings

 

 

 

 

 

 

By:

/s/ Daniel L. Swenson

 

 

Name:

Daniel L. Swenson

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

CF INDUSTRIES, INC.,
as the Lead Borrower

 

 

 

 

 

 

By:

/s/ Daniel L. Swenson

 

 

Name:

Daniel L. Swenson

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

CF INDUSTRIES ENTERPRISES, INC.,
as a Grantor

 

 

 

 

 

 

 

By:

/s/ Daniel L. Swenson

 

 

Name:

Daniel L. Swenson

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

CF INDUSTRIES SALES, LLC,
as a Grantor

 

 

 

 

 

 

By:

/s/ Daniel L. Swenson

 

 

Name:

Daniel L. Swenson

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

[Signature Pages to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR

FUNDING, INC.,
as Administrative Agent

 

 

 

 

 

 

By:

/s/ Anish Shah

 

 

Name:

Anish Shah

 

 

Title:

Authorized Signatory

 

[Signature Pages to Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PLEDGED EQUITY

 

Issuer

 

Number of
Certificate

 

Registered Owner

 

Number and Class
of Equity Interests

 

Percentage of
Equity Interests

 

CF Industries, Inc.

 

01

 

CF Industries Holdings, Inc.

 

1,000
Common Stock

 

100

%

CF Industries Enterprises, Inc.

 

01

 

CF Industries, Inc.

 

1,000
Common Stock

 

100

%

CF Industries Properties, LLC

 

Uncertificated

 

CF Industries, Inc.

 

100%
Limited Liability Company Interests

 

100

%

CFK Holdings, Inc.

 

04

 

CF Industries, Inc.

 

660
Common Stock

 

100

%

CFK Holdings, Inc.

 

05

 

CF Industries, Inc.

 

340
Common Stock

 

100

%

CF Industries Sales, LLC

 

Uncertificated

 

CF Industries Enterprises, Inc.

 

100%
Limited Liability Company Interests

 

100

%

Terra Environmental Technologies LLC

 

Uncertificated

 

CF Industries Enterprises, Inc.

 

100%
Limited Liability Company Interests

 

100

%

CF Industries Employee Services, LLC

 

Uncertificated

 

CF Industries Sales, LLC

 

100%
Limited Liability Company Interests

 

100

%

CF Industries Nitrogen, LLC

 

Uncertificated

 

CF Industries Sales, LLC

 

88.6%
Limited Liability Company Interests

 

88.6

%

Terra LP Holdings LLC

 

Uncertificated

 

CF Industries Sales, LLC

 

100%
Limited Liability Company Interests

 

100

%

CF Global Holding Company, Inc.

 

01

 

CF Industries Sales, LLC

 

79
Common Stock

 

65

%

 

PLEDGED DEBT

 

Holder/Payee/Lender

 

Maker/Payor/Borrower

 

Principal
Amount/Commitment
Amount

 

Date of Note

 

Maturity Date

CF Industries, Inc.

 

CF Industries Holdings, Inc.

 

$

427,000,000

 

February 1, 2016

 

February 1, 2031

CF Industries Holdings, Inc.

 

CF Industries Nitrogen, LLC

 

$

427,000,000

 

February 1, 2016

 

February 1, 2031-

 

Schedule I-1

--------------------------------------------------------------------------------


 

Holder/Payee/Lender

 

Maker/Payor/Borrower

 

Principal
Amount/Commitment
Amount

 

Date of Note

 

Maturity Date

CF Industries Enterprises, Inc.

 

CF Industries Holdings, Inc.

 

$

867,285,800.88

 

November 17, 2016

 

N/A

CF Industries, Inc.

 

CF Industries Enterprises, Inc.

 

$

801.211.395.95

 

November 17, 2016

 

N/A

CF Industries, Inc.

 

CF Industries (UK), Ltd.

 

£

326,881,169.08

 

N/A

 

N/A

CF Industries Enterprises, Inc.

 

CF Industries Employee Services, LLC

 

$

22,700,00.00

 

November 17, 2016

 

N./A

 

Schedule I-2

--------------------------------------------------------------------------------


 

EXHIBIT I TO THE

SECURITY AGREEMENT

 

SUPPLEMENT NO. [·] dated as of [·], to the Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of November 21, 2016 among CF
Industries Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead
Borrower”), as Grantors, the other Grantors party thereto and Morgan Stanley
Senior Funding, Inc., as administrative agent (the “Administrative Agent”) for
the Secured Parties.

 

A.                                    Reference is made to the Third Amended and
Restated Revolving Credit Agreement dated as of September 18, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Lead Borrower, the Designated
Borrowers from time to time party thereto, the lenders from time to time party
thereto (collectively, the “Lenders” and each, a “Lender”), the Issuing Banks
party thereto and the Administrative Agent.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement.

 

C.                                    The Grantors have entered into the
Security Agreement in order to induce (x) the Lenders to make Loans and the
Issuing Banks to issue Letters of Credit and (y) the Specified Secured Parties
to enter into and/or maintain the Other Arrangements.  Section 5.13 of the
Security Agreement provides that certain additional Subsidiaries of Holdings may
become Grantors under the Security Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Grantor under the Security Agreement in order
to induce (x) the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and (y) the Specified Secured Parties to
enter into and/or maintain the Other Arrangements and as consideration for (x)
Loans previously made and Letters of Credit previously issued and (y) Other
Arrangements previously entered into and/or maintained.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 5.13 of the
Security Agreement, the New Subsidiary by its signature below becomes a Grantor
under the Security Agreement with the same force and effect as if originally
named therein as a Grantor and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof.  In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the

 

Exhibit I-1

--------------------------------------------------------------------------------


 

Security Agreement) of the New Subsidiary.  Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Subsidiary.  The Security
Agreement is hereby incorporated herein by reference.  The New Subsidiary hereby
irrevocably authorizes the Administrative Agent for the benefit of the Secured
Parties at any time and from time to time to file in any relevant jurisdiction
any financing statements (including Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral as “all assets of the Debtor, whether now owned
or hereafter acquired” or words of similar effect as being of an equal or lesser
scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (x) whether such Grantor is an organization, the type of organization
and, if required, any organizational identification number issued to such
Grantor and (y) in the case of a financing statement filed as a Fixture filing,
a sufficient description of the Material Real Property subject to a Mortgage to
which such Article 9 Collateral relates.  The New Subsidiary agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.

 

SECTION 2.                            The New Subsidiary represents and warrants
to the Administrative Agent for the benefit of the Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received a counterpart of this Supplement
that bears the signature of the New Subsidiary, and the Administrative Agent has
executed a counterpart hereof.  Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic communication shall be
as effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.                            The New Subsidiary hereby represents and
warrants that (a) set forth under its signature hereto is the true and correct
legal name of the New Subsidiary, its jurisdiction of formation and the location
of its chief executive office and (b) Schedule I attached hereto sets forth a
true and complete list, with respect to the New Subsidiary, of (i) all the
Pledged Equity owned by the New Subsidiary and (ii) all the Pledged Debt owed to
the New Subsidiary.

 

SECTION 5.                            Except as supplemented hereby, the
Security Agreement shall remain in full force and effect.

 

SECTION 6.                         THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAWS

 

Exhibit I-2

--------------------------------------------------------------------------------


 

PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

SECTION 7.                            If any provision of this Supplement is
held to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Supplement and the other Loan
Documents shall not be affected or impaired thereby.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 8.                            All communications and notices hereunder
shall be in writing and given as provided in Section 5.01 of the Security
Agreement.

 

[Signatures on following page]

 

Exhibit I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Jurisdiction of Formation:
Address of Chief Executive Office:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Supplement No.      to the Pledge Security Agreement

 

Exhibit I-4

--------------------------------------------------------------------------------


 

SCHEDULE I

TO SUPPLEMENT NO     TO THE

SECURITY AGREEMENT

 

PLEDGED EQUITY

 

Issuer

 

Number of
Certificate

 

Registered Owner

 

Number and Class
of Equity Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I-5

--------------------------------------------------------------------------------


 

EXHIBIT II

 

FORM OF

PATENT SECURITY AGREEMENT

(SHORT-FORM)

 

PATENT SECURITY AGREEMENT, dated as of [·] (this “Agreement”) among the Persons
listed on the signature pages hereof, as Grantors, and MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (the “Administrative Agent”) for the
Secured Parties.

 

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of November 21, 2016 among CF Industries
Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead Borrower”), as
Grantors, the other Grantors party thereto and the Administrative Agent.  The
Secured Parties’ agreements in respect of extensions of credit to the Borrowers
are set forth in the Third Amended and Restated Revolving Credit Agreement dated
as of September 18, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Lead Borrower, the Designated Borrowers from time to time
party thereto, the lenders from time to time party thereto (collectively, the
“Lenders” and each, a “Lender”), the Issuing Banks party thereto and the
Administrative Agent.  The Grantors are affiliates of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and the performance of obligations by the Specified Secured
Parties under any Other Arrangements and the undersigned Grantors are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit and the Specified Secured Parties to enter in to such Other Arrangements.
Accordingly, the parties hereto agree as follows:

 

Section 1.                                           Terms.  Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
assigned to such terms in the Security Agreement.  The rules of construction
specified in Article I of the Credit Agreement also apply to this Agreement. For
purposes of this Agreement, “Patents” means all of the following now directly
owned or hereafter acquired and directly owned by any Grantor: (a) all letters
patent of the United States, all registrations and recordings thereof, and all
applications for letters patent of the United States, including applications in
the USPTO or in any similar office or agency of the United States, (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein, (c) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (d) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

Section 2.                                           Grant of Security
Interest.  As security for the payment or performance in full when due of the
Obligations, including each Guaranty of the Obligations, each Grantor hereby
pledges to the Administrative Agent, for the benefit of

 

Exhibit II-1

--------------------------------------------------------------------------------


 

the Secured Parties, and hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now or at
any time hereafter directly owned by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):

 

(a) All Patents, including those listed on Schedule I hereto; and

 

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property.

 

Section 3.                                           Termination.  This Patent
Security Agreement and the security interest granted hereby shall automatically
terminate with respect to all of a Grantor’s Obligations and any Lien arising
therefrom shall be automatically released upon termination of the Security
Agreement or release of such Grantor’s obligations thereunder.  The
Administrative Agent shall, in connection with any termination or release herein
or under the Security Agreement, execute and deliver to any Grantor as such
Grantor may request, an instrument in writing releasing the security interest in
the Patent Collateral acquired under this Agreement.  Additionally, upon such
termination or release, the Administrative Agent shall reasonably cooperate with
any efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Patent Collateral.

 

Section 4.                                           Supplement to the Security
Agreement.  The security interests granted to the Administrative Agent herein
are granted in furtherance, and not in limitation of, the security interests
granted to the Administrative Agent pursuant to the Security Agreement.  Each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Patent Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.

 

Section 5.                                           Governing Law.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Exhibit II-2

--------------------------------------------------------------------------------


 

Section 6.                                           Intercreditor Agreement
Governs.  Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Administrative Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Administrative Agent hereunder is subject
to the limitations and provisions of the Intercreditor Agreement.  In the event
of any conflict between the terms of the Intercreditor Agreement and the terms
of this Agreement, the terms of the Intercreditor Agreement shall govern.

 

Section 7.                                           Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signatures on following page]

 

Exhibit II-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],

 

as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Patent Security Agreement

 

Exhibit II-4

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Patent Security Agreement

 

Exhibit II-5

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Patent Collateral

 

United States Patent Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States Patent Applications:

 

OWNER

 

APPLICATION
NUMBER

 

NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit II-6

--------------------------------------------------------------------------------


 

EXHIBIT III

 

FORM OF

TRADEMARK SECURITY AGREEMENT

(SHORT-FORM)

 

TRADEMARK SECURITY AGREEMENT, dated as of [·] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (the “Administrative Agent”) for
the Secured Parties.

 

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of November 21, 2016 among CF Industries
Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead Borrower”), as
Grantors, the other Grantors party thereto and the Administrative Agent.  The
Secured Parties’ agreements in respect of extensions of credit to the Borrowers
are set forth in the Third Amended and Restated Revolving Credit Agreement dated
as of September 18, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Lead Borrower, the Designated Borrowers from time to time
party thereto, the lenders from time to time party thereto (collectively, the
“Lenders” and each, a “Lender”), the Issuing Banks party thereto and the
Administrative Agent.  The Grantors are affiliates of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and the performance of obligations by the Specified Secured
Parties under any Other Arrangements and the undersigned Grantors are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit and the Specified Secured Parties to enter in to such Other
Arrangements.  Accordingly, the parties hereto agree as follows:

 

Section 1.                                           Terms.  Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
assigned to such terms in the Security Agreement.  The rules of construction
specified in Article I of the Credit Agreement also apply to this Agreement. For
purposes of this Agreement, “Trademarks” means all of the following now directly
owned or hereafter directly acquired by any Grantor: (a) all trademarks, service
marks, trade names, corporate names, trade dress, logos, designs, business
names, fictitious business names and all other source or business identifiers,
and all general intangibles of like nature, protected under the laws of the
United States or any state or political subdivision thereof, as well as any
unregistered trademarks and service marks used by a Grantor, (b) all goodwill
symbolized thereby or associated with each of them, (c) all registrations and
recordings in connection therewith, including all registration and recording
applications filed in the USPTO or any similar offices in any state of the
United States or any political subdivision thereof, (d) all renewals of any of
the foregoing, (e) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (f) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

Exhibit III-1

--------------------------------------------------------------------------------


 

Section 2.                                           Grant of Security
Interest.  As security for the payment or performance in full when due of the
Obligations, including each Guaranty of the Obligations, each Grantor hereby
pledges to the Administrative Agent, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in all right, title or interest in or to any and
all of the following assets and properties now or at any time hereafter directly
owned by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Trademark
Collateral”):

 

(a) All Trademarks, including those listed on Schedule I hereto; and

 

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property,
including any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto.

 

Section 3.                                           Termination.  This
Trademark Security Agreement and the security interest granted hereby shall
automatically terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder.  The
Administrative Agent shall, in connection with any termination or release herein
or under the Security Agreement, execute and deliver to any Grantor as such
Grantor may request, an instrument in writing releasing the security interest in
the Trademark Collateral acquired under this Agreement.  Additionally, upon such
termination or release, the Administrative Agent shall reasonably cooperate with
any efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Trademark
Collateral.

 

Section 4.                                           Supplement to the Security
Agreement.  The security interests granted to the Administrative Agent herein
are granted in furtherance, and not in limitation of, the security interests
granted to the Administrative Agent pursuant to the Security Agreement.  Each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Trademark Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.

 

Exhibit III-2

--------------------------------------------------------------------------------


 

Section 5.                                           Governing Law.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 6.                                           Intercreditor Agreement
Governs.  Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Administrative Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Administrative Agent hereunder is subject
to the limitations and provisions of the Intercreditor Agreement.  In the event
of any conflict between the terms of the Intercreditor Agreement and the terms
of this Agreement, the terms of the Intercreditor Agreement shall govern.

 

Section 7.                                           Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signatures on following page]

 

Exhibit III-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],

 

as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Trademark Security Agreement

 

Exhibit III-4

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Trademark Security Agreement

 

Exhibit III-5

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Trademark Collateral

 

Grantor

 

Trademark or Service
Mark

 

Date Granted

 

Registration No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor

 

Trademark or Service
Mark Application

 

Date Filed

 

Application No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit III-6

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

FORM OF

COPYRIGHT SECURITY AGREEMENT

(SHORT-FORM)

 

COPYRIGHT SECURITY AGREEMENT, dated as of [·] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (the “Administrative Agent”) for
the Secured Parties.

 

Reference is made to the Pledge and Security Agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) dated as of November 21, 2016 among CF Industries
Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead Borrower”), as
Grantors, the other Grantors party thereto and the Administrative Agent.  The
Secured Parties’ agreements in respect of extensions of credit to the Borrowers
are set forth in the Third Amended and Restated Revolving Credit Agreement dated
as of September 18, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Lead Borrower, the Designated Borrowers from time to time
party thereto, the lenders from time to time party thereto (collectively, the
“Lenders” and each, a “Lender”), the Issuing Banks party thereto and the
Administrative Agent.  The Grantors are affiliates of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and the performance of obligations by the Specified Secured
Parties under any Other Arrangements and the undersigned Grantors are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit and the Specified Secured Parties to enter in to such Specified Secured
Parties.  Accordingly, the parties hereto agree as follows:

 

Section 1.                                           Terms.  Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
assigned to such terms in the Security Agreement.  The rules of construction
specified in Article I of the Credit Agreement also apply to this Agreement. 
For purposes of this Agreement, (A) “Copyrights” means all of the following now
directly owned or hereafter directly acquired by any Grantor: (a) all copyright
rights in any work subject to and under the copyright laws of the United States
(whether or not the underlying works of authorship have been published), whether
as author, assignee, transferee, exclusive licensee or otherwise, (b) all
registrations and applications for registration of any such copyright in the
United States, including registrations, recordings, supplemental registrations
and pending applications for registration in the USCO or in any similar office
or agency of the United States, (c) all renewals of any of the foregoing,
(d) all claims for, and rights to sue for, past or future infringements of any
of the foregoing, and (e) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past or future infringements thereof and (B) “Copyright
License” means any written agreement, now or hereafter in effect, granting any
right to any third party under any Copyright now or hereafter directly owned by
any Grantor or

 

Exhibit IV-1

--------------------------------------------------------------------------------


 

that such Grantor otherwise has the right to license, or granting any right to
any Grantor under any Copyright now or hereafter owned by any third party, and
all rights of such Grantor under any such agreement.

 

Section 2.                                           Grant of Security
Interest.  As security for the payment or performance in full when due of the
Obligations, including each Guaranty of the Obligations, each Grantor hereby
pledges to the Administrative Agent, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in all right, title or interest in or to any and
all of the following assets and properties now or at any time hereafter directly
owned by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

 

(a) All Copyrights, including those listed on Schedule I hereto;

 

(b)all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and

 

(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property.

 

Section 3.                                           Termination.  This
Copyright Security Agreement and the security interest granted hereby shall
automatically terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder.  The
Administrative Agent shall, in connection with any termination or release herein
or under the Security Agreement, execute and deliver to any Grantor as such
Grantor may request, an instrument in writing releasing the security interest in
the Copyright Collateral acquired under this Agreement.  Additionally, upon such
termination or release, the Administrative Agent shall reasonably cooperate with
any efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Copyright
Collateral.

 

Section 4.                                           Supplement to the Security
Agreement.  The security interests granted to the Administrative Agent herein
are granted in furtherance, and not in limitation of, the security interests
granted to the Administrative Agent pursuant to the Security Agreement.  Each
Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Copyright Collateral are more

 

Exhibit IV-2

--------------------------------------------------------------------------------


 

fully set forth in the Security Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein.  In the
event of any conflict between the terms of this Agreement and the Security
Agreement, the terms of the Security Agreement shall govern.

 

Section 5.                                           Governing Law.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 6.                                           Intercreditor Agreement
Governs.  Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Administrative Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Administrative Agent hereunder is subject
to the limitations and provisions of the Intercreditor Agreement.  In the event
of any conflict between the terms of the Intercreditor Agreement and the terms
of this Agreement, the terms of the Intercreditor Agreement shall govern.

 

Section 7.                                           Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signatures on following page]

 

Exhibit IV-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],

 

as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Copyright Security Agreement

 

Exhibit IV-4

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Copyright Security Agreement

 

Exhibit IV-5

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Copyright Collateral

 

Copyright Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications:

 

OWNER

 

TITLE

 

 

 

 

 

 

 

 

 

 

Exhibit IV-6

--------------------------------------------------------------------------------